UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-4360


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DONNELL MANN,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:07-cr-00444-WDQ-2)


Submitted:    August 10, 2009                 Decided:   August 25, 2009


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Sapna Mirchandani, Staff
Attorney,   Greenbelt,  Maryland,   for   Appellant.     Rod  J.
Rosenstein, United States Attorney, Michael C. Hanlon, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Donnell Mann pled guilty to a Hobbs Act conspiracy, in

violation of 18 U.S.C. § 1951(a) (2006) (Count 2); to possession

of a firearm by a convicted felon and aiding and abetting, in

violation of 18 U.S.C. § 922(g)(1) (2006) and 18 U.S.C. § 2

(2006) (Count 3); and to possession of firearms in furtherance

of a crime of violence and aiding and abetting, in violation of

18 U.S.C.A. § 924(c) (West Supp. 2009) and 18 U.S.C. § 2 (Count

5).    Despite the fact that Mann’s advisory Sentencing Guidelines

range was 262-327 months, the district court sentenced him to

240 months of imprisonment: 180-month concurrent sentences for

Counts 2 and 3 and a 60-month consecutive sentence for Count 5.

On appeal, Mann alleges that his sentence was procedurally and

substantively unreasonable.         For the reasons that follow, we

affirm.

             We   review   sentences   under   a   deferential       abuse-of-

discretion standard.        Gall v. United States, 552 U.S. 38, __,

128 S. Ct. 586, 590 (2007).         We find no significant procedural

or substantive error.       Id. at 597; United States v. Pauley, 511

F.3d 468, 473 (4th Cir. 2007).             We note that we may apply a

presumption of reasonableness on appeal to a within-Guidelines

sentence.     Rita v. United States, 551 U.S. 338, 347 (2007); see

Nelson v. United States, 129 S. Ct. 890, 892 (2009) (emphasizing

that   the    presumption    of   reasonableness    accorded     a    within-

                                       2
Guidelines    sentence    is   an   appellate   court   presumption    rather

than a presumption enjoyed by a sentencing court).                Thus, we

decline to find an abuse of discretion in this instance where a

district court exercised its discretion to sentence a defendant

below that range.        See United States v. Moreland, 437 F.3d 424,

434-36 (4th Cir. 2006).

             Accordingly,      we   affirm.     We   dispense   with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                       3